IN THE UNITED STATES COURT OF APPEALS

                      FOR THE FIFTH CIRCUIT



                            No. 95-31101



ELMO HUMPHREY, III,
                                                Petitioner-Appellant,

                                 v.

BURL CAIN, Acting Warden,
Louisiana State Penitentiary,
                                                 Respondent-Appellee.




          Appeal from the United States District Court
              For the Eastern District of Louisiana


                           August 14, 1997

Before HIGGINBOTHAM, SMITH, and BARKSDALE, Circuit Judges.

PATRICK E. HIGGINBOTHAM, Circuit Judge:

     This is a federal habeas petition seeking relief from a state

court conviction for aggravated rape.      Elmo Humphrey, III, had no

criminal record but found himself accused of rape by a troubled

sixteen-year-old girl.    The rapes allegedly took place more than

five years earlier. The victim had retracted an earlier accusation

against Humphrey and had no witnesses or medical testimony to

support her story.       Nevertheless, a Louisiana jury convicted

Humphrey by a vote of 11 to 1.

     We conclude that the reasonable doubt instruction did not give

the defendant the benefit of reasonable doubt as elucidated by the

Supreme Court in In Re Winship, 397 U.S. 358, 90 S. Ct. 1068, 25
L. Ed. 2d 368 (1970), Cage v. Louisiana, 498 U.S. 39, 111 S. Ct.
328, 112 L. Ed. 2d 339 (1990) (per curiam), and Victor v. Nebraska,

511 U.S. 1, 114 S. Ct. 1239, 127 L. Ed. 2d 583 (1994).         Circuit

precedent, however, requires us to hold that Humphrey’s claim rests

on a new rule and thus is unavailable in a habeas proceeding.

                                  I.

     Petitioner Elmo Humphrey was a friend of Kathy Calhoun when

she lived in Metairie, Louisiana.      Starting in early 1980, Calhoun

engaged Humphrey to baby-sit her nine-year-old daughter J. and J.’s

brother.    Humphrey looked after the children regularly while the

Calhouns lived in Metairie and on one occasion after the family

moved.     The trial evidence regarding the date of this move is

equivocal, but the jury could have concluded that the family moved

from Metairie in March of 1982.        In 1987, J., then sixteen, told

her mother about sexual encounters with Humphrey. Calhoun informed

the police.    On January 21, 1988, a Louisiana grand jury indicted

Humphrey for aggravated rapes occurring between January 1, 1980,

and December 31, 1984.

     The trial judge gave the following instruction to the jury:

      If you entertain any reasonable doubt as to any fact or
      element necessary to constitute the defendant’s guilt,
      it is your sworn duty to give him the benefit of that
      doubt and return a verdict of acquittal. Even where
      the evidence demonstrates a probability of guilt, yet
      if it does not establish it beyond a reasonable doubt,
      you must acquit the accused.     This doubt must be a
      reasonable one, that is, one founded upon a real,
      tangible, substantial basis, and not upon mere caprice,
      fancy or conjecture. It must be such a doubt as would
      give rise to a grave uncertainty, raised in your minds
      by reason of the unsatisfactory character of the
      evidence; one that would make you feel that you had
      not an abiding conviction to a moral certain[ty] of the

                                  2
        defendant’s guilt.     If, after giving a fair and
        impartial consideration to all of the facts in the
        case, you find the evidence unsatisfactory upon any
        single point indispensably necessary to constitute the
        defendant’s guilt, this would give rise to such a
        reasonable doubt as would justify you in rendering a
        verdict of not guilty. The prosecution must establish
        guilt by legal and sufficient evidence beyond a
        reasonable doubt, but the rule does not go further and
        require a preponderance of testimony. It is incumbent
        upon the State to prove the offense charged, or legally
        included in the Information, to your satisfaction and
        beyond a reasonable doubt. A reasonable doubt is not a
        mere possible doubt.      It should be an actual or
        substantial doubt. It is such a doubt as a reasonable
        man would seriously entertain. It is a serious doubt,
        for which you could give good reason.

     The jury convicted Humphrey of the rape charges by an 11-1

vote.    The trial judge sentenced him to life in prison at hard

labor without parole. In his appeal, he argued that the reasonable

doubt instruction given to his jury was deficient.          State v.

Humphrey, 544 So. 2d 1188 (La. Ct. App.), writ denied, 550 So. 2d
627 (La. 1989).     Humphrey sought post-conviction relief in the

Louisiana courts.    He raised the reasonable doubt issue again and

added a claim that he was prosecuted illegally because the statute

of limitations had expired.     The Louisiana courts denied relief.

Humphrey then filed this federal habeas petition, which raises the

same issues.   The district court rejected both contentions, but it

granted a certificate of probable cause, and we appointed counsel.

                                 II.

     The district court issued its certificate of probable cause on

November 27, 1995.      While this appeal was pending, the Anti-

terrorism and Effective Death Penalty Act, Pub. L. No. 104-132, 110

Stat. 1214 (1996), became effective.       This statute amended 28


                                  3
U.S.C. § 2253 to require a certificate of appealability, rather

than a certificate of probable cause, before a final order in a

habeas   proceeding   may   be   appealed.      It   also   modified   the

circumstances in which federal courts may grant writs to state

prisoners.    See 28 U.S.C. § 2254(d) (West Supp. 1997).

     Neither of these changes affects Humphrey’s petition. We held

in Brown v. Cain, 104 F.3d 744, 749 (5th Cir.), cert. denied, ___

U.S. ___, 117 S. Ct. 1489, 137 L. Ed. 2d 699 (1997), that the

AEDPA’s certificate-of-appealability requirements do not apply to

a petitioner who obtained a certificate of probable cause before

the new statute went into effect.        And the Supreme Court recently

held that, except in certain capital cases, the new version of

section 2254(d) does not apply retroactively to petitions filed

before the new statute’s effective date.      Lindh v. Murphy, ___ U.S.

___, 117 S. Ct. 2059, ___ L. Ed. 2d ___ (1997); Shute v. Texas, 117
F.3d 233, 235 (5th Cir. 1997) (on rehearing).               Thus, we must

analyze Humphrey’s claims under the old version of the habeas

statute.

                                  III.

                                   A.

     Because it is a threshold question, see Caspari v. Bohlen, 510
U.S. 383, 389, 114 S. Ct. 948, 953, 127 L. Ed. 2d 236 (1994), we

turn first to the question of whether Humphrey can rely on Cage and

Victor, decided by the Supreme Court after his conviction became

final.     In Teague v. Lane, 489 U.S. 288, 109 S. Ct. 1060, 103
L. Ed. 2d 334 (1989), the Supreme Court narrowed the relief


                                    4
available      to    a   habeas     petitioner    under    28    U.S.C.    §     2254    by

confining a petitioner to rules of constitutional law in place when

certiorari is denied on direct appeal of his conviction.                                But

Teague did not withdraw two categories of newly announced rules.

Subscribing to Justice Harlan’s view of the central purposes of the

writ of habeas corpus, Teague accepted two limitations on the

general prohibition against looking to new law.

        First, a new rule should be applied retroactively if it
        places “certain primary, private individual conduct
        beyond the power of the criminal law-making authority
        to proscribe.”    Mackey[v. United States], 401 U.S.
        [667,] 692 [(1971)].    Second, a new rule should be
        applied retroactively if it requires the observance of
        “those procedures that . . . are ‘implicit in the
        concept of ordered liberty.’”     Id. at 693 (quoting
        Palko v. Connecticut, 302 U.S. 319, 325 (1937)
        (Cardozo, J.)).
489 U.S. at 307, 109 S. Ct. at 1073.              Teague added to the limits of

Justice Harlan’s suggested withdrawal of federal habeas review of

state       convictions    the    requirement     that     the    error     must      also

implicate the accuracy of the fact determination; that it must

“seriously         diminish   the    likelihood    of     obtaining       an    accurate

conviction.”        Id. at 1078.      See also Sawyer v. Smith, 497 U.S. 227,

242, 110 S. Ct. 2822, 2831, 111 L. Ed. 2d 193 (1990) (explaining

that    a    new    rule   within     Teague’s    second    exception          must   both

implicate accuracy and alter “our understanding of the ‘bedrock

procedural elements’ essential to the [fundamental] fairness of a

proceeding”).

       In our view, the Supreme Court has made it plain that Cage-

Victor errors fit with the second Teague exception.                       The Court in

Sullivan v. Louisiana, 508 U.S. 275, 113 S. Ct. 2078, 124 L. Ed. 2d
5
182 (1993), explained that denying the right to a jury verdict

beyond a reasonable doubt is a structural defect.             Such an error

takes away a “‘basic protectio[n]’ whose precise effects are

unmeasurable, but without which a criminal trial cannot reliably

serve its function.”      Id. at 281, 113 S. Ct. at 2083.         In other

words, a jury that purports to convict based on a constitutionally

defective reasonable-doubt instruction has in fact not rendered any

conviction at all.

      Other circuits have reached the same conclusion. According to

the Eleventh Circuit, Sullivan and Cage, when taken together,

indicate that “an improper reasonable doubt instruction undermines

the fundamental fairness of every trial in which it is used.”

Nutter v. White, 39 F.3d 1154, 1158 (11th Cir. 1994) (emphasis in

original).    The Fourth Circuit reached a different result in Adams

v. Aiken, 965 F.2d 1306 (4th Cir. 1992), cert. denied, 508 U.S.
974, 113 S. Ct. 2966, 125 L. Ed. 2d 666 (1993), but after deciding

Sullivan, the Supreme Court granted certiorari on rehearing and

remanded for reconsideration.      511 U.S. 1001, 114 S. Ct. 1365, 128
L. Ed. 2d 42 (1994).      With the benefit of Sullivan’s concept of

structural error, the court of appeals decided that Cage-Victor

errors fall within Teague’s second exception.          Adams v. Aiken, 41
F.3d 175, 179 (4th Cir. 1994), cert. denied, 515 U.S. 1124, 115
S. Ct. 2281, 132 L. Ed. 2d 284 (1995).

      We need not fear that finding no Teague bar to claims such as

Humphrey’s will spawn scores of new habeas petitions.             Prisoners

who   file   petitions   after   April   24,   1996,   must   surmount   the


                                    6
formidable barriers erected by the Anti-terrorism and Effective

Death Penalty Act.   Of course, we do not have occasion to measure

how high those barriers might be.    We note only that the one-year

statute of limitations, see 28 U.S.C. § 2244(d) & 2255, the

restrictions on successive petitions, see 28 U.S.C. § 2244(b) &

2255, and the heightened standard of review for state prisoners,

see 28 U.S.C. § 2254(d)(1), could shut out future petitioners in

Humphrey’s situation.

     Our circuit precedent, however, requires us to hold that Cage

and Victor do not fall within an exception to Teague.     The state

directs our attention to Johanson v. Whitley, No. 94-30098 (5th

Cir. 1994) (unpublished), cert. denied, 513 U.S. 1175, 115 S. Ct.
1155, 130 L. Ed. 2d 1112 (1995).     Two other panels of this court

recently cited an even earlier unpublished opinion holding that

Cage-Victor analysis is not available on habeas review.      United

States v. Shunk, 113 F.3d 31, 37 (5th Cir. 1997); Brown v. Cain,

104 F.3d 744, 753 (5th Cir.), cert. denied, ___ U.S. ___, 117
S. Ct. 1489, 137 L. Ed. 2d 699 (1997) (both citing Smith v.

Stalder, No. 93-3683 (5th Cir. 1994) (per curiam) (unpublished)).1

These unpublished opinions were binding when filed, and absent

relief from the court sitting en banc this panel must abide them.


      1
        Panels of this court have declined to rest on Smith v.
Stalder when a habeas petitioner would be unable to prevail on the
merits in any case. See Schneider v. Day, 73 F.3d 610 (5th Cir.
1996) (per curiam); Weston v. Ieyoub, 69 F.3d 73 (5th Cir. 1995);
Gaston v. Whitley, 67 F.3d 121 (5th Cir. 1995), cert. denied, ___
U.S. ___, 116 S. Ct. 2561, 135 L. Ed. 2d 1078 (1996) (all reaching
the merits and denying relief based on Victor without explicitly
holding that Cage-Victor errors are available retroactively).

                                 7
5TH CIR. LOCAL R. 47.5.3 (“Unpublished opinions issued before January

1, 1996 are precedent.”); Brown, 104 F.3d at 753 (“A panel is not

at liberty to disagree with the decision of a prior panel.”).      In

spite of our view that Sullivan makes Cage available retroactively,

this panel may not grant Humphrey the relief he requests.

                                 B.

     Of course, en banc consideration of the availability of

collateral attack on the reasonable-doubt instruction would be

futile if Humphrey is destined to defeat on the merits.     We believe

that Humphrey’s claim has merit.       In other words, we believe that

his trial involved a reversible Cage-type error.      Because Humphrey

must seek relief from the en banc court in any event, we examine

the merits simply to show that his contention has force and that —

in the absence of a Teague bar — the full court’s attention will

not be in vain.

     Humphrey argues that the instructions given to the jury at his

trial, when considered as a whole, were defective under Cage and

Victor.2   We must therefore look to see if the combination of

phrases defining reasonable doubt — “grave uncertainty,” “moral

       2
         Humphrey has represented himself throughout the habeas
process. He filed an appellate brief on January 11, 1996. Because
this court opted to hear oral argument, we appointed counsel six
months later and gave leave to file a supplemental brief on
Humphrey’s behalf. We are obliged to construe Humphrey’s pro se
brief liberally. See Guidroz v. Lynaugh, 852 F.2d 832, 834 (5th
Cir. 1988). The later filing of a brief by appointed counsel does
not alter this obligation. See Blankenship v. Estelle, 545 F.2d
510, 514 (5th Cir. 1977) (refusing to find waiver where appointed
counsel filed a brief in federal district court that omitted
grounds for habeas because the petitioner raised those grounds in
state habeas proceedings and in his pro se application for habeas
relief).

                                   8
certainty,” “actual or substantial doubt,” and “a serious doubt,

for which you could give good reason” — denied him a constitutional

jury trial.

     We examine the reasonable doubt instruction given here to

determine “whether there is a reasonable likelihood that the jury

understood the instructions to allow conviction based on proof

insufficient to meet the Winship standard.”        Victor v. Nebraska,

511 U.S. 1, 6, 114 S. Ct. 1239, 1243, 127 L. Ed. 2d 583 (1994).

Humphrey’s jury was instructed that it could acquit only if it had

“a serious doubt, for which you could give good reason.”             As we

will explain, this instruction, in tandem with the language of

“moral certainty,” “grave uncertainty,” and “substantial doubt,”

denied the jury in Humphrey’s case the guidance demanded by due

process and required by In re Winship.

     Courts have long struggled with the task of instructing juries

regarding   “reasonable   doubt.”       Efforts   often   collapse    into

tautological restatements — such as that reasonable doubt is a

doubt based on reason.    This resistance to capture reflects the

reality that reasonable doubt is the quintessential black box

decision — a decision which demands the answer “yes or no,” but in

which we should not insist on an exhaustive explanation.        “I just

wasn’t convinced” is a permissible response but may be difficult to

support with articulable reasons.

     To insist, as the trial judge did here, that the jury must

find a “serious doubt for which you could give good reason”

lightens the state’s burden and removes a substantial protection


                                    9
assured defendants.          Faced with the uncertainties of conflicting

testimony, and conscious of their awesome responsibility to guard

justice, juries routinely scrutinize their instructions for help in

sorting out the complexities presented by opposing counsel.                          A

reasonable doubt instruction is not a technical nicety; for a jury,

it is a basic proposition of its constitution.                    Undecided jurors

may analyze their own doubts time after time in light of the

instruction before settling on a decision.                   By the same token,

jurors   who       have   already   made    up   their    minds   may     recite   the

instruction time after time in order to bring undecided jury

members over to their side.            Insisting that a juror be able to

articulate a reason is a troublesome step upon residual doubt. But

our focus today is upon an instruction that went further.                    A juror

favoring guilt would have a powerful tool if he could demand that

undecided      jurors     articulate   good      reasons    for     considering     an

acquittal.         Such a juror could use Humphrey’s reasonable-doubt

instruction to argue that it’s not enough to have a reason to

acquit — that one must have an especially strong, compelling, or

persuasive reason for doubting the defendant’s guilt.                       He could

plausibly assert that a paucity of government evidence should not

count    as    a    “good”   reason.        Under    this    sort    of    pressure,

inarticulate        and   undecided    jurors       are   less    likely    to     give

defendants the benefit of their doubts.               Requiring articulation of

good reasons, then, skews the deliberation process in favor of the

state by suggesting that those with doubts must perform certain




                                           10
actions in the jury room — actions that many individuals find

difficult or intimidating — before they may vote to acquit.

      This    cardinal     vice    in    the       charge    might    alone     deprive   a

defendant of an essential element of his right to trial by jury in

a criminal case — an issue we do not consider — for it surely does

so   in   tandem    with     the    use       of    “substantial        doubt,”    “grave

uncertainty,” and “moral certainty,” criticized by this court and

the Supreme Court.         See Victor, 511 U.S. at 19-22, 114 S. Ct. at

1250-51      (disapproving     of       the    use    of     “moral     certainty”    and

“substantial doubt”); Schneider v. Day, 73 F.3d 610, 612 (5th Cir.

1996) (same); Weston v. Ieyoub, 69 F.3d 73, 75 (5th Cir. 1995)

(same); Gaston v. Whitley, 67 F.3d 121, 123 (5th Cir. 1995) (same),

cert. denied, ___ U.S. ___, 116 S. Ct. 2561, 135 L. Ed. 2d 1078

(1996).   In Victor, the Supreme Court returned to its earlier Cage

decision and explained that not every use of these phrases in a

reasonable doubt instruction is constitutional error.                          At the same

time, the Court reaffirmed the principle of Cage and Winship that

the charge must not allow the jury to convict unless it is

convinced that the evidence demonstrates guilt beyond a reasonable

doubt.    It left no uncertainty that the inquiry continues to be

“not whether the instruction ‘could have’ been applied in [an]

unconstitutional      manner,       but       whether       there     is   a   reasonable

likelihood that the jury did so apply it.” 511 U.S. at 6, 114

S. Ct. at 1243 (emphasis in original) (citing Estelle v. McGuire,

502 U.S. 62, 72-73 & n.4, 112 S. Ct. 475, 482 & n.4, 116 L. Ed. 2d
385 (1991)).       Here we have an effort to define reasonable doubt


                                              11
with all the phrases that (although panned by the Court) survived

constitutional attack in Victor, but they are coupled with an

additional potent qualifier.                Arguably, jurors were not allowed to

entertain doubt without being able to express a good reason.                                 The

abiding conviction of guilt to a moral certainty could abide only

if the juror could offer a good explanation.

       Even before Cage was announced, a reasonable doubt instruction

that       required    articulation         of    a   good     reason       was    of   dubious

constitutionality, standing alone and apart from its dissipating

effect       upon     the    context       essential      to       the     survival     of   the

instruction in Victor.              In Dunn v. Perrin, 570 F.2d 21, 23 (1st

Cir.), cert. denied, 437 U.S. 910, 98 S. Ct. 3102, 57 L. Ed. 2d
1141 (1978), the First Circuit criticized an instruction that cast

reasonable      doubt       as    “doubt    as     for   the    existence          of   which   a

reasonable      person       can    give    or    suggest      a    good     and    sufficient

reason.”       While acknowledging that this error by itself might not

merit       reversal,       the    court     stated      that       such     an    instruction

“suggest[s] that a doubt based on reason was not enough to acquit,

implicitly putting petitioners to the task of proving that the

reason was ‘good and sufficient.’”                       Id. (footnote omitted).                In

conjunction with the phrase “strong and abiding conviction,” id. at

24,     and    authorization         to      convict       even      without        verifiable

information, id., this instruction rose to a violation of due

process.3

       3
      In Robinson v. Callahan, 694 F.2d 6, 7 (1st Cir. 1982), the
First Circuit, without providing any reasoning, held that an
instruction describing reasonable doubt as doubt “for which you

                                                 12
     It is true that the Second Circuit and other courts have

refused   to   reverse   convictions   with   articulation-demanding

reasonable-doubt instructions.   But none of these cases has faced

the array of reasonable-doubt qualifiers contained in the charge to

Humphrey’s jury.   In Vargas v. Keene, 86 F.3d 1273, 1277-79 (2d

Cir.), cert. denied, ___ U.S. ___, 117 S. Ct. 240, 136 L. Ed. 2d
169 (1996), the Second Circuit held that an instruction survived

due-process scrutiny in spite of its characterization of reasonable

doubt as “doubt for which you can give a reason if called upon to

do so by a fellow juror in the jury room.”      But the instruction

apparently did not contain the other problematic phrases that

appeared in Humphrey’s jury charge.      Significantly, it did not

require jurors to be able to articulate a “good” reason.   The court

concluded that the entirety of the instruction did not eliminate

the jurors’ authorization to acquit based on residual doubt.

“Viewed in context, the challenged language simply does not suggest

that a doubt formulated within one’s own mind — reasonable, but not

articulable — is insufficient for acquittal.”    Id. at 1278.




could give a reason” (emphasis supplied) was not constitutional
error. Robinson relied on an earlier opinion, Tsoumas v. State,
611 F.2d 412 (1st Cir. 1980). But Tsoumas examined language quite
different: “It is not a frivolous or fanciful doubt, nor is it one
that can easily be explained away.” Id. at 412. In fact, Tsoumas
explicitly upheld the reasoning of Dunn, which, as noted, cut the
other way. It is unclear what, if anything, Robinson stands for
today. See also Gilday v. Callahan, 59 F.3d 257, 261 (1st Cir.
1995) (approving an instruction that “a reasonable doubt is an
uncertainty ‘based upon a reason’” without mentioning Dunn,
Tsoumas, or Robinson), cert. denied, ___ U.S. ___, 116 S. Ct. 1269,
134 L. Ed. 2d 216 (1996).


                                 13
      The Vargas court relied in part on another post-Cage Second

Circuit case that approved a similar instruction.                                    The court in

Chalmers v. Mitchell, 73 F.3d 1262, 1268-69 (2d Cir.), cert.

denied, ___ U.S. ___, 117 S. Ct. 106, 136 L. Ed. 2d 60 (1996),

approved an instruction that defined a reasonable doubt as “a doubt

for which some good reason can be given.”                       In the process, however,

it warned that defining reasonable doubt by reference to a “good

reason” is “an incorrect statement of law which should never be

made.”       Id.    at    1266.        It    described         Dunn        with      approval    and

distinguished Dunn based on the absence of other troubling phrases

and the presence of corrective language.

       The trial court’s next sentence after mentioning the
       contested “good reason” explained that “[t]he doubt, to
       be reasonable, must therefore arise because of the
       nature and quality of the evidence in the case, or from
       the lack or insufficiency of the evidence in the case.”
       Thus the trial court’s use of the word “good” was
       intended, and likely understood, to mean that the
       proper foundation of a reasonable doubt was in fact
       rather than fantasy.

Id. at 1268 (emphasis in original).                       See also Beverly v. Walker,

___   F.3d    ___,       ___,   1997 WL 358601,       at    *4       (2d    Cir.     1997)

(“[A]lthough       the    [requirement           of     a]    ‘good       sound      substantial’

[reason] should not be used, and we applaud the [New York state

court] for     condemning         it    in       the    exercise          of   its    supervisory

authority,     we     cannot      conclude             that    the        entire      charge    was

constitutionally          deficient.”),           petition          for    cert.      filed,     ___

U.S.L.W.     ___    (U.S.       Jul.    17,       1997)       (No.    97-5232).           Because

Humphrey’s         instruction         contained              the     expressions            “grave

uncertainty,” “moral certainty,” and “actual or substantial doubt,”


                                                 14
as well as the qualifier “good,” this case presents a more serious

due process problem than the Vargas or Chalmers courts faced.

       A handful of other cases have affirmed convictions when the

court instructed the jury that it must articulate its doubts, but

only one case had the benefit of Cage.            In that case, the D.C.

Circuit approved a pattern instruction that defined reasonable

doubt as “a doubt for which you can give a reason.”            United States

v. Dale, 991 F.2d 819, 853 (D.C. Cir.) (per curiam), cert. denied,

510 U.S. 906, 114 S. Ct. 286, 126 L. Ed. 2d 236, and cert. denied,

510 U.S. 1030, 114 S. Ct. 650, 126 L. Ed. 2d 607 (1993).              As in

Vargas and Chalmers, the instruction steered clear of further

reasonable-doubt shoals.      The court quickly concluded that it was

substantially equivalent to Cage’s definition of reasonable doubt

as doubt “founded upon a real tangible substantial basis and not

upon mere caprice and conjecture.”        Id.    Like the pre-Cage cases,

Dale    did   not   discuss   whether     an    articulation    requirement

compromises due process rights when given in conjunction with other

problematic instructions.       See Leecan v. Lopes, 893 F.2d 1434,

1443-44   (2d   Cir.)   (following    precedent     and   holding   that   a

petitioner who did not object at trial could not obtain a writ

where the instruction referred to “a doubt for which a reasonable

man can give a valid reason” and failed to state that lack of

evidence can be a basis for reasonable doubt), cert. denied, 496
U.S. 929, 110 S. Ct. 2627, 110 L. Ed. 2d 647 (1990); Murphy v.

Holland, 776 F.2d 470, 476-79 & n.4 (4th Cir. 1985) (allowing an

instruction referring to “a doubt for which a reason can be given,”


                                     15
“actual and substantial” doubt, and “not a mere possible doubt,”

but noting that inarticulable doubt can be reasonable doubt and

emphasizing   lengthy   curative    instructions),   vacated   on   other

grounds, 475 U.S. 1138, 106 S. Ct. 1787, 90 L. Ed. 2d 334 (1986);

United States v. Davis, 328 F.2d 864, 867-68 (2d Cir. 1964)

(Friendly, J.) (criticizing an articulation-demanding reasonable

doubt instruction prior to Winship, but refusing to analyze its

constitutionality   because   the   petitioner   failed   to   object   at

trial).

     The offending language in Humphrey’s case has been contained

in cases in which this court has rejected other reasonable-doubt

objections.   See, e.g., Schneider v. Day, 73 F.3d 610 (5th Cir.

1996) (a similar instruction containing the phrases “substantial

doubt” and “moral certainty” and requiring articulation of a good

reason); Weston v. Ieyoub, 69 F.3d 73 (5th Cir. 1995) (an identical

instruction); Bias v. Ieyoub, 36 F.3d 479, 481 (5th Cir. 1994)

(same).   Those panels, however, were not faced with and did not

consider whether the requirement that a juror be able to articulate

a good reason, in addition to the phrases “grave uncertainty,”

“moral certainty,” and “actual or substantial doubt,” made the

proffered instruction unconstitutional.      In other words, we have

not decided the issue we face today.      As discussed above, where a

jury instruction has been weakened by the phrases disapproved of in

Cage and Victor, the requirement that a juror be able to articulate

a good reason leaves the constitutionality of the instruction

beyond repair.


                                    16
     The facts of this case offer a powerful example of the

centrality to criminal trials of the role of reasonable doubt and

the importance of its explanation to the jury.       This was a close

and difficult case.    There was only one witness against Humphrey.

J. testified that Humphrey had sex with her “more than twenty

times” and that these incidents happened “[t]he whole time [J.]

lived” at the home in Metairie.    She could not state the specific

dates of any of the rapes.     She could not state how many rapes

occurred.     She could not say when she moved from the home in

Metairie, only that it was “in 1981 or ‘82.”           By the age of

fourteen, J. was using drugs and engaging in promiscuous behavior.

When she failed the ninth grade, J. claimed her mother neglected

her. J. admitted that she had problems with depression and alcohol

abuse and that she had previously accused Humphrey of inappropriate

sexual touching but later changed her story.      J.’s mother admitted

that at that time J. was unreliable and untruthful.

     The state gave the jury little in support of J.’s version of

events.   It did not call J.’s brother as a witness, even though he

was present on many or all of the baby-sitting occasions.          The

state did not call J.’s grandmother, to whom J. first reported the

sexual abuse and later recanted.        The state presented no medical

evidence of J.’s condition.    Instead, the state relied on a “child

sexual abuse accommodation syndrome” expert.      This “expert” had an

undergraduate degree in sociology, a masters degree in social work,

and had attended workshops sponsored by groups active in rape

issues.     She had never examined J.     However, over objection, she


                                  17
offered her expert opinion that children subjected to incest may

repress the memory for years, engage in drug abuse or promiscuous

behavior, and report the incident and then retract it.                 That is,

this syndrome was used to explain J.’s erratic behavior.                 On the

other hand, the defense offered expert testimony of a 65% false

reporting phenomenon in child abuse cases.

     Of course, a case need not be close in order for us to find

reversible   error     in     the    reasonable-doubt     instruction.        But

Humphrey’s   is   a   close    case    nevertheless     and   makes   clear   the

importance of affording defendants the rights established in Cage

and reinforced in Victor.           This is not to suggest that Humphrey’s

conviction was not supported by sufficient evidence; only that the

evidence was meager and the conviction unpredictable.

     While the Court has noted that the reasonable doubt standard

“defies easy explication,” Victor, 511 U.S. at 5, 114 S. Ct. at

1242, we think that limiting reasonable doubt to doubt for which a

good reason can be articulated, in conjunction with the other

instructional errors in Humphrey’s charge, creates a lower standard

of proof than due process requires.           We do not suggest that a jury

ought to be instructed that it needs no reason.               Rather, inability

to articulate a good reason for doubt does not make the doubt

unreasonable. In sum, we find it reasonably likely that the jurors

understood the instruction to permit conviction upon a lesser

burden than reasonable doubt as required by Cage-Victor.

                                        IV.




                                        18
     Humphrey also argues that there is insufficient evidence of an

offense within the limitations period. At the time of the offense,

the statute of limitations was six years.          See LA. CODE CRIM. PROC.

ANN. art. 572(1) (West 1981).      The indictment was filed January 21,

1988, so Louisiana could prosecute any rape occurring on or after

January 21, 1982.     Effective September 10, 1987, Louisiana enacted

a tolling provision: “The time limitations . . . shall not commence

to run . . . until the relationship or status involved has ceased

to exist where: . . . The offense charged is . . . aggravated rape

. . . and the victim is under the dominion or control of the

offender while under seventeen years of age.”           1987 LA. SESS. LAW

SERV. Act 587 (West).     Louisiana follows the rule that amendments

to the statute of limitations are valid retroactively only to

crimes that are not prescribed when the amendment takes effect.

See Louisiana v. Adkisson, 602 So. 2d 718 (La. 1992) (per curiam).

     The prescriptive bite of Louisiana law is unclear when a

defendant is convicted under an indictment that covers a period of

time that is partly barred by the statute of limitations and partly

within the statute of limitations.       Assuming without deciding that

the trial court here misapplied Louisiana law, the misapplication

of Louisiana law does not rise to the level of a deprivation of

constitutional right.

                                    V.

     Even though we find Humphrey’s argument that the reasonable-

doubt   instruction   given   at   his   trial   violates   the   standards

promulgated by the Supreme Court in Cage and Victor, we are barred


                                    19
from granting relief by previous decisions in this circuit.   This

matter would be better considered by an en banc court with the

power to reconsider the entirety of the issue.

     The district court’s judgment denying the habeas petition is

AFFIRMED.




                               20